Citation Nr: 1410734	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana




THE ISSUES

1.  Entitlement to an increased rating for the service-connected degenerative joint disease of the acromioclavicular joint, hereafter referred to as left shoulder disability, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected shoulder disability.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a disability manifested by numbness of the left hand and arm, to include as secondary to service-connected left shoulder with degenerative joint disease of acromioclavicular joint.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.

The Veteran was afforded a November 2009 hearing before a Decision Review Officer at the Regional Office.

The issues of service connection for a cervical spine disorder, to include as secondary to shoulder disability and for a low back disorder and numbness of the left arm and shoulder, to include as secondary to service-connected left shoulder disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The service-connected left (minor) shoulder disability picture is not shown to be productive of a restriction of motion to 25 degrees from the side.


CONCLUSIONS OF LAW

The schedular criteria for the assignment of an evaluation greater than 20 percent for the service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5010, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  

VA notified the Veteran in December 2006, February 2007 and March 2008 of the information and evidence needed to substantiate and complete his claims, notice of what part of that evidence was to be provided by him, notice of what part VA would attempt to obtain, and notice how disability ratings and effective dates are assigned.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Veteran was provided the opportunity to present pertinent evidence and testimony, to include through a hearing with a Decision Review Officer, although he declined to attend a Board hearing.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 


Governing Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  To evaluate the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25.

The standard of proof to be applied in decisions on claims for VA benefits indicates that VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The criteria for rating disabilities of the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  The record on appeal establishes that the appellant is right handed, such that the criteria for rating disabilities of the minor (non-dominant) extremity are for application.  See 38 C.F.R. § 4.69.  

The RO has rated the Veteran's left (minor) shoulder disability as 20 percent disabling based on limitation of motion of the arm.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5201.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of either arm is limited at shoulder level; a 20 percent rating is assigned the minor arm if it is limited midway between the side and shoulder level; and a 30 percent rating is assigned the minor arm limited in motion to 25 degrees from the side.  38 C.F.R. § 4.71a.  

In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

Under 38 C.F.R. § 4.71, Plate I full shoulder abduction and flexion is from 0 to 180 degrees, with the shoulder level defined as 90 degrees.  Normal internal and external rotation are from 0 to 90 degrees in each plane of movement.  38 C.F.R. § 4.71.


Left Shoulder 

The service-connected residuals of an injury to the Veteran's left shoulder with degenerative joint disease of the acromioclavicular joint is service connected and rated as 20 percent disabling since December 21, 2007, according to Diagnostic Code 5010-5201 (previously rated under Diagnostic Code 5203).

The Veteran was afforded an April 2008 VA examination of his left shoulder.  The Veteran reported experiencing pain, instability, stiffness and weakness of his shoulder.  He indicated that, every few weeks, he experienced flare-ups that caused his arm to be immobile for hours.  In addition, he reported experiencing left shoulder inflammation characterized by warmth and redness.  Internal rotation was to 90 degrees, and external rotation was limited to 70 degrees on range of motion testing.  

Following repetitive use, there was additional loss of motion such that the Veteran was limited to 50 degrees external rotation.  In addition there was additional pain.  Abduction was to 180 degrees, limited to 100 degrees following repetitive motion, and characterized by pain.  Flexion was to 90 degrees, with no additional loss following repetitive motion.  

The X-ray impression was that there was no evidence of an acute injury or significant degenerative changes, and a 6 millimeter ossific fragment posterior to the acromion, likely posttraumatic was noted.  

A May 2007 X-ray study was reviewed and was noted to show acromioclavicular degenerative disease.  The Veteran's degenerative joint disease of the left acromioclavicular joint affected his activities of daily living.   

In a March 2009 VA examination, the Veteran's left shoulder range of motion was tested.  Left flexion, abduction and internal rotation were to 90 degrees.  Left external rotation was to 70 degrees.  There was objective evidence of pain with active motion on the left side.  

An October 2009 magnetic resonance imaging (MRI) study of the left shoulder showed that there was a one centimeter full tear in the distal volar rotator cuff.  The Veteran reported having left shoulder pain with radiation to three fingers.  

The December 2009 VA treatment record showed that the Veteran's left shoulder range of motion revealed pain at the extremes of abduction and flexion, with no instability.  Left flexion, abduction and internal rotation were each to 90 degrees, and left external rotation was limited to 70 degrees.  There was objective evidence of pain with active motion.  There were no additional limitations following repetitive motion.  The Veteran was instructed in range of motion exercises, and prescribed medications for his pain.  

A September 2010 left shoulder X-ray study revealed stable degenerative changes of the acromioclavicular joints without acute findings.  

At a November 2010 VA examination, the Veteran reported experiencing pain, stiffness, weakness and tenderness.  The motion of the joint was affected.  There was pain in all ranges of motion, and tenderness was evident.  The range of motion testing for the left shoulder revealed that flexion and abduction were each performed to 100 degrees, that internal rotation was performed to 70 degrees, and that external rotation was performed to 90 degrees.  There was objective evidence of pain following repetition range of motion; however, there were no additional limitation after three repetitions.  There were severe effects on daily activities, and although the Veteran was not employed, the disability would have impacted his occupational activities by causing pain.  

The Veteran was afforded a February 2012 VA examination when a 2009 diagnosis of left shoulder arthritis, a 2011 diagnosis of tendon injuries/tendonopathy, and a 1965 diagnosis of left shoulder arthralgia were considered.  

An August 2011 MRI impression following a fall was negative for a full thickness rotator cuff tear.  There was a near full thickness, instrasubstance tear of the supraspinatus.  Supraspinatus, infraspinatus, and subscapularis tendinopathy were evident.  There was dislocation of the biceps tendon from the bicipital groove and intraarticular location, and there were acromioclavicular joint degenerative changes with a 5 millimeter undersurface spur.  

The Veteran was again seen by orthopedics in September 2011 to engage in home exercises for his shoulder, and to avoid lifting with the left arm.  He reported having constant pain, which worsened with weather changes, lifting or laying the wrong way.  

Left shoulder flexion was performed to 95 degrees, with objective evidence of painful motion at 90 degrees.  Left shoulder abduction was limited to 95 degrees, with objective evidence of painful motion at the same.  Following repetitive motion testing flexion was limited to 80 degrees, and abduction was limited to 90 degrees.  There was less movement than normal, weakened movement, and pain on movement following repetitive motion.  Flexion was limited to 80 degrees, and abduction to 90 degrees following repetitive motion.  Muscle strength testing showed active movement against gravity for shoulder abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation.  Hawkin's impingement, empty can, infraspinatus strength testing, and lift off subscapularis testing were positive.  There was a history of mechanical symptoms such as clicking or catching, but no recurrent dislocation.  

The Veteran and his wife described how the Veteran's left shoulder was painful and limited in motion.  They have indicated that the Veteran managed his pain with such aids as medications, heating pads and massages, but still had difficulty sleeping at night due to his pain.  He reported avoiding exercise and being unable to lift due to his shoulder pain.   

As the Veteran's left (minor) shoulder is currently rated 20 percent disabling, he would have to demonstrate a limitation of arm motion to 25 degrees from the side to be assigned the next higher rating of 30 percent.  

The Veteran has competently and credibly testified concerning his painful motion and its limitations.  Even considering his assertions, however, there is no evidence that the Veteran's range of motion is limited to 25 degrees from his side.  

Considering all range of motion testing records since 2008, the Veteran's range of motion has not been limited beyond 90 degrees even with pain and following repetitions.  Thus, it is evident that the Veteran's left shoulder warrants a 20 percent rating, and there is no evidence to suggest that his left shoulder motion was limited to 25 degrees or less from his side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.


Extraschedular Consideration

The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the left shoulder symptomatology includes pain, weakness and limited motion.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  

As the rating criteria reasonably describe the disability and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Although the Veteran is a retired welder and pipefitter and argues that he would be unable to work as a welder or pipefitter using just one hand, he has not alleged that he is unable to obtain or maintain all forms of substantially gainful employment.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 20 percent for the service-connected left shoulder disability with degenerative joint disease of the acromioclavicular joint is denied.  



REMAND

Cervical Spine

The Veteran claims service connection for a cervical spine disability, to include as secondary to service-connected shoulder disabilities.  There is a private treatment record that indicates a cervical decompression alleviated the Veteran's neck problems.  

Although the Veteran was afforded an August 2012VA examination for his cervical spine, the examiner was not requested to comment on whether the Veteran's shoulder disabilities could have at least as likely as not caused or aggravated (permanently worsened) his cervical spine disability.  

As such, the Board would find an additional VA opinion, and if necessary, VA examination, helpful in determining this claim.  


Numbness of the Left Hand and Arm

The Veteran also claims service connection for numbness of the left hand and arm, to include as secondary to his service-connected left shoulder disability.  At a VA examination in December 2010, the Veteran had decreased left upper extremity vibration, pain/pinprick, and light touch sensation.  He was diagnosed as having neuropathy, associated with left hand and arm numbness, with nerve dysfunction.  

Although a negative nexus opinion was provided, an opinion regarding aggravation was not provided.  As such, the Board finds that another VA opinion, and if necessary, examination is required.  

The Board observes that a private treatment note indicated that cervical decompression seemed to help the Veteran's numbness of the left arm, and the examiner indicated that pain in the Veteran's arm was related to severe degenerative joint disease of the cervical spine and carpal tunnel syndrome.  

In the event that the claimed cervical spine disability is considered to be at least as likely as not related to service or a service-connected disability, then the examiner should also consider whether the Veteran's numbness of the left hand and arm is at least as likely as not related to or worsened by such cervical spine disability.  


Lumbosacral Spine

The Veteran claims service connection for a low back condition.  In August 2007, a VA examiner opined that the Veteran had an isolated injury while on active duty.  The examiner indicated that this led to chronic back pain, which he could not affirm on repetitive examination and according to the Veteran's history.  The examiner indicated that there was evidence of severe degenerative disk disease.  

In addition, the examiner indicated that there was evidence of spondlylisthesis, which he emphasized, was a developmental disorder.  There was also reportedly evidence on MRI of central and lateral stenosis.  

The examiner concluded that it was at least as likely as not that the Veteran's back pain was related to his military injury sustained while on active duty.  He opined, however, that the spondylolisthesis was probably a developmental disorder.  The Board finds that this opinion with rationale was confusing as to what disability of the back caused the pain, which was connected to service.  

In a later December 2010 VA opinion the standard of review applied to determine whether there was a nexus to service was not indicated by the examiner, such that the Board is uncertain whether the negative nexus applied a more stringent standard than the "at least as likely as not" standard for consideration.  

As such, the Board finds that another VA opinion addressing the nature and etiology of the Veteran's back disability should be obtained.  

In addition, the Board observes that the Veteran has on numerous occasions indicated that he was treated for his neck and back while in service, to include X-ray studies, visits to sick call, and even placement on a physical profile for his back.  

Although there is currently one service treatment record indicating that the Veteran was treated for his back in service, neither the light duty profile or an X-ray study are of record.  

As such, the Board finds that, while on remand, another request for any outstanding service treatment records should be made.  In addition, personnel records should be requested and associated with the claims folder.

Any outstanding Social Security Disability records since October 2009 should be requested and associated with the claims folder.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain and associate with the record copies of any outstanding Social Security disability records.  

2.  The RO also should take all indicated action in order to attempt to obtain and associate with the record copies of any outstanding service treatment and service personnel records.  If not available, then specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  

Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

3.  The RO then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed low back disorder, cervical spine condition, and the identified left arm and hand numbness.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and a copy of this decision.

Following review of the claims folder and any indicated testing, the examiner should opine as to whether it is at least as likely as not that:

(a) any current low back disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service or  

(b) any current cervical spine disability was (i) caused by the service-connected shoulder disability or (ii) aggravated (permanently worsened) by the service-connected shoulder disability or

(c) if the low back disability is deemed to be related to service or any incident therein, then opine as to whether it is at least as likely as not that any current cervical spine disability was (i) caused by a low back disability or (ii) aggravated by a low back disability or

(d) any current left arm and hand numbness was caused or aggravated by the service-connected left shoulder disability or

(e) if the cervical spine disability is at least as likely as not caused by or worsened by a service connected disability, then indicate whether it is at least as likely as not that the left hand arm and numbness was (i) caused by or due to a cervical spine disability or (ii) aggravated by a cervical spine disability.

A complete rationale for any opinion expressed must be provided.  

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  After completing the requested development and any additional action deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteram has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


